Citation Nr: 0028435	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  91-44 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for bilateral keratitis 
sicca with bilateral lagophthalmos, currently evaluated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran served on active duty from June 1970 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 1990, which granted a 10 percent rating for the 
veteran's service-connected eye disability, then 
characterized as bilateral conjunctivitis.  The Board denied 
the appeal in April 1992.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court issued a memorandum decision in October 1993 which 
vacated and remanded the Board's decision denying an 
increased rating.  The Board, in turn, remanded the case to 
the RO in April 1994.  

In October 1994, the RO increased the rating for the service-
connected eye condition to 20 percent, and recharacterized 
the disability as bilateral keratitis sicca with bilateral 
lagophthalmos.  The veteran's appeal was continued, and in 
April 1995, the Board determined that a rating higher than 20 
percent was not warranted. The veteran again appealed to the 
Court.  In response to a joint motion filed by the parties, 
the Court issued an Order in May 1996, which vacated the 
Board decision and remanded the matter to the Board for 
further action.  The Board remanded the case to the RO in 
August 1996.  

In January 1997, after the development requested was 
completed, the RO increased the rating for the service-
connected bilateral eye disability from 20 to 30 percent; a 
rating higher than 30 percent was denied.  The Board 
determined in December 1997 that a rating higher than 30 
percent was not warranted, and the veteran again appealed to 
the Court.  In May 1999, the parties again filed a joint 
motion requesting that the Court vacate the December 1997 
decision by the Board and remand the case for further 
development of the evidence and readjudication.  The Court 
granted the joint motion in May 1999.  The case was returned 
to the Board, which remanded the case to the RO in December 
1999.  Following completion of the requested development, the 
case has been returned to the Board for appellate 
consideration.
FINDINGS OF FACT

1.  The veteran's service-connected eye disability, 
characterized as bilateral keratitis sicca with bilateral 
lagophthalmos, is manifested by occasional dry eyes, 
occasional blepharitis, occasional conjunctivitis, mild lower 
lid retraction, and subjective complaints of pain and other 
forms of discomfort, such as burning, itching, irritation, 
and sensitivity to light, without evidence of field loss, 
loss of visual acuity, or more than mild rest requirements.

2.  Episodic incapacitations are rare.

3.  The veteran's service-connected eye disability has not 
caused marked interference with employment or frequent 
periods of hospitalization.


CONCLUSION OF LAW

A rating in excess of 30 percent for bilateral keratitis 
sicca with bilateral lagophthalmos is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.7, 4.10, 4.14, 4.20, 4.84a, Codes 6001-6022 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal the veteran received treatment 
for bilateral eye complaints in service.  These were 
variously assessed from July 1971 to March 1974 as 
conjunctivitis, blepharitis and blepharoconjunctivitis.  
Subsequent to service, the veteran filed a claim for service 
connection, and a Department of Veterans Affairs (VA) 
examination was conducted in May 1974, which revealed the 
veteran's pupils, fundi, and vision to be normal.  There was 
moderate palpebral and bullar redness and injection 
bilaterally without discharge; the corneas were intact.  The 
impression was mild, chronic allergic conjunctivitis 
bilaterally.  In May 1974, service connection was granted for 
bilateral conjunctivitis, rated noncompensable.

The veteran continued to receive treatment for eye complaints 
in VA outpatient clinics at various times during the next 
several years.  Complaints included marked photophobia, 
constant redness, soreness, tearing, and pain.  He also 
reported that eyedrops had been ineffective.  Diagnoses 
included allergic conjunctivitis with secondary infection, 
reactive hyperemia, blepharitis, and possible persistent 
dryness in his eyes.  

In November 1988, an eye examination disclosed 10-millimeter 
lagophthalmos and inferior superficial punctate keratitis 
(SPK) bilaterally.  The examiner prescribed Duratears 
(artificial tears) and advised the veteran to tape his 
eyelids shut [at night].

The veteran filed a claim for an increased rating in October 
1989, claiming that his disability had increased in severity.  
When he was examined in October 1989, he complained that 
Duratears burned his eyes and that he frequently experienced 
problems with redness, irritation, and fatigue. Clinically, 
it was noted that he had 10 millimeter lagophthalmos with 
gentle closure. On slit lamp examination, it was noted that 
his lids had no crusting. Each anterior chamber was described 
as deep and quiet. Other findings of note included SPK 
affecting each eye. The diagnostic assessment was dry eyes 
and nocturnal lagophthalmos, bilaterally. 

Pursuant to the examiner's recommendation, the veteran 
underwent punctal cauterization later that month with 
subjective and objective improvement of symptoms, although he 
complained of increasing difficulty with blurred vision.  
When seen 10 days post-operatively, the examiner recommended 
that he decrease the amount of the ointment he used at night, 
continue using artificial tears and continue nighttime 
patching.  On follow-up in November 1989, he was noted to 
have much improved tear film.  He complained of problems with 
mucous discharge and matting in the morning hours, lasting 
anywhere from 2 to 3 hours at a time, and also of 
photophobia.

The veteran underwent a VA compensation examination in 
February 1990, during which time the examiner noted that his 
pupils, corneal reflexes, tensions, and rotations were all 
normal.  The fundi, discs, chorioids, and retinas were noted 
as normal as well.  Examination of the lids disclosed a 
moderate lack of tear flow, signs of the surgery that was 
performed a few months earlier, and mild bilateral 
conjunctivitis.  The diagnostic impression was mild allergic 
conjunctivitis with residuals of puncta cauterizations.

During a follow-up consultation later in February 1990, the 
veteran reported that his eyes felt better, but were still 
sensitive to light, and he still had constant discomfort.  He 
reported using artificial tears, but complained that he was 
intolerant of all lubricants.  Clinically, the examiner noted 
a good Bell's reflex, 4-millimeter lagophthalmos, 
bilaterally, white growth at the limbal margin of the 
conjunctiva of the right eye, and SPK lesions, bilaterally.  
The diagnostic impression was bilateral exposure secondary to 
lagophthalmos, with good tear film and Bell's reflex.  
Treatment records of December 1990 indicate that the veteran 
was "doing fine."  He was told to return to the outpatient 
clinic in 1 year to assess his status.

In his July 1990 notice of disagreement, the veteran disputed 
the findings and diagnosis of the February 1990 VA examiner.  
He asserted that the pain, discomfort of light sensitivity, 
need for punctal cautery to treat dry eyes, use of artificial 
tears, and need to rest his eyes every two hours all 
indicated a more severe condition than the February 1990 
examination revealed.  

When seen one year later, in December 1991, the veteran 
complained of photophobia and increased mucous discharge, 
problems which he said were affecting both eyes. He also 
complained of experiencing redness, a "pressure feeling," 
burning, itching, and irritation. External examination showed 
1+ conjunctival injection. The lids had slight 
meibomitis/rosacea. Each anterior chamber was described as 
deep and quiet. Fine SPK lesions were noted bilaterally. 
There was good tear lake and film. The diagnosis was 
bilateral lagophthalmos, increasing nocturnally, with fine 
SPK lesions, which the examiner indicated appeared to have 
decreased since last examined. It was also indicated that the 
veteran did not tolerate the artificial tear medication or 
over-the-counter drops well.

When seen for an annual checkup in April 1993, the veteran 
said that artificial tear medication was of little benefit to 
him.  Clinically, the examiner noted bilateral lagophthalmos 
with the inferior sclera showing, but with good Bell's reflex 
in each eye.  The eyes had full motility, and the lashes were 
normal externally.  There was mild meibomitis and good tear 
film, but poor blinking.  The conjunctivae were injected.  
Each anterior chamber was deep and quiet.  The corneas had 
superficial keratitis lesions.  The diagnostic impression was 
chronic exposure keratitis secondary to lagophthalmos and 
poor use of lubricants.

To treat his persistent problem with dry eyes, the veteran 
underwent a laser surgical procedure in May 1993 that 
involved closure of the upper and lower puncta of each eye. 
Other complaints of note included pain, which was apparent on 
objective clinical examination. There were no signs of 
infection.

The veteran reported his employment and medical history in a 
July 1994 statement.  He had been a clerk for the United 
States Postal Service (USPS) since November 1987.  He 
reported loss of one month from work in the past 12 due to 
knee surgery and rehabilitation.  As narrative history, he 
reported having knee surgery in March 1994, that his health 
was good, but that his eyes were red, sore, sensitive to 
light and had caused great discomfort continually for the 
past 23 years.

When seen in an outpatient clinic for treatment in July 1994, 
the veteran reported that his eyes were moist, but were sore 
and sensitive to light.  Clinically, it was noted that the 
puncta were closed, that he had good tear film, and that 
there were no signs of inflammation or infection.  The 
conjunctivae were 1+ injected, and SPK lesions were seen over 
the lower cornea of each eye.  The examiner commented in his 
diagnostic assessment that the veteran was doing well and 
that the status of his condition had not changed.  It was 
recommended that he continue taking his artificial tear 
medication and that he return for follow-up treatment in 2 
years, or on an as-needed basis.  The veteran complained the 
following day that the laser surgical procedure, which he 
underwent the previous year, had not helped to resolve his 
symptoms.  On clinical examination, it was noted that the 
puncta were closed and that he had good tear lake.

On VA examination in August 1994, the examiner found the 
veteran's uncorrected visual acuity to be 20/20 in each eye.  
The veteran had normal visual fields and normal ocular 
tensions.  The examiner suspected slight lagophthalmos 
bilaterally.  Mild epithelial keratitis and a decidedly 
deficient tear flow were observed on examination of the 
corneas, as was a mild stippling of the inferior aspect of 
the corneas.  The entire conjunctivae showed a mild 
vascularization and inferior tarsal reddening.  The examiner 
concluded that the veteran had mild bilateral keratitis sicca 
and that the condition of his eyes was essentially unchanged 
since the examiner had examined him in 1974.  Laser surgery 
had not improved the condition.  The examiner also opined 
that this was a mildly progressive entity that had no known 
cure.  The physician felt the veteran's eyes were otherwise 
normal.

In July 1996, the veteran was seen in a VA ophthalmology 
clinic, complaining of pain, scratchiness, redness and 
photophobia.  It was noted that he was using artificial tears 
only twice a day.  He reported that he had missed five and a 
half days of work due to his eyes.  The assessment was 
chronic dry eyes.  He was to return for cautery.  Nearly two 
weeks later, he was again seen in the ophthalmology clinic, 
complaining of irritation, burning, light sensitivity, and a 
foreign body sensation.  He also complained of headaches.  
Following an examination, which included Shirmer's test 
results of 8.5 and 13, an assessment of presbyopia and mild 
dry eye was noted.  It was determined to "hold" on the 
punctal cautery until the veteran tried preservative-free 
moisturizing eye drops.  

A July 1996 Department of Labor Certificate of Health Care 
Provider, signed by the VA ophthalmologist who had just 
evaluated the veteran, as summarized above, reported medical 
information pursuant to the Family and Medical Leave Act of 
1993.  On the form, the examiner checked boxes which 
classified the veteran's condition a "serious health 
condition," meeting the definitions of three categories.  
The categories required three or more consecutive days of 
inability to work, along with necessary treatment, not 
including over-the-counter medication; a chronic condition 
with required treatment which may cause episodic incapacity; 
and permanent or long term incapacity.  A diagnosis of 
"chronic dry eye" was noted.  The physician indicated that 
the condition was treated with eye drops and tear duct 
procedures.  He anticipated intermittent or less than full 
time work during exacerbations of the condition.  The 
duration of such exacerbations was noted to be "as 
determined by the state of the eye."  The regimen of 
continuing treatment was described as medication and 
procedures to the tear ducts.  Future duration of 
exacerbations, number of treatments, and number of absences 
from work because of the eye condition were reported as 
"unknown," but during exacerbations necessitating absence 
from work the veteran would be unable to perform any type of 
work.  The condition was "permanent."  

The veteran was also treated, in a VA ophthalmology clinic in 
October and November 1996.  His complaints included recurring 
pain, soreness, and irritation from chronically dry eyes, 
unusual sensitivity to light (photophobia), and redness.  
Clinical findings of note included normal, or essentially 
normal, vision in each eye, without correction, ranging from 
20/20 to 20/25.  Diagnoses included chronically dry eyes and 
lagophthalmos, status post puncta cauterizations.  Medication 
and follow-up treatment were prescribed.   

In November 1996 the veteran submitted a letter from his 
supervisor at the USPS, noting that the personnel office had 
on file a November 1988 doctor's note, obtained at the 
request of the veteran's supervisor, indicating the veteran 
had problems with his eyes.  A copy of the November 1988 VA 
doctor's note was attached, and reported that the veteran had 
nocturnal lagophthalmos, and that his red eyes were caused by 
exposure of his corneas at night, for which he received 
treatment.  He also submitted a copy of a June 1991 rider to 
a United States Life Insurance group policy excluding payment 
of benefits to the veteran for "Trachoma or any disorder of 
the eyes or eyelinds [sic], including blindness."  

The veteran underwent a special VA ophthalmologic examination 
in November 1996.  The examiner noted historically that the 
veteran had punctal plugs, removed as unsatisfactory, and 
punctal cautery in October 1989 and in May 1993, with regular 
evaluation in the eye clinic since.  The veteran complained 
of problems with severe pain and sensitivity to light, as 
well as burning and a stinging sensation.  He also said that 
his eyes constantly felt fatigued, were red, and caused 
overall discomfort, including what he perceived to be severe 
"migraine headaches."  He needed to rest his eyes every 2 
or so hours, and to continually soak and wash them with a 
warm cloth and soap.  He used non-preserved artificial tear 
drops approximately 4 times per day, but the medication 
caused blurring, a stinging sensation, and other visual 
impairment for about 15-20 minutes after each application.  
He was required to wear sunglasses when exposed to sunlight 
or in the snow, and even working indoors under bright lights 
caused marked discomfort.  This adversely affected his 
employment with the postal service, because management did 
not permit him to wear sunglasses while on the job.

On clinical examination, the veteran's visual acuity, without 
correction, was 20/25+ in both eyes.  His pupils, visual 
fields, and extraocular movements were normal.  External 
ocular examination revealed a mild degree of chronic 
blepharitis.  The punctuate inferiorly appeared to be 
occluded in both eyes, and he had a mild inferior scleral 
show with lid lag inferiorly, in both eyes, as well as 
lagophthalmos.  He had good Bell's phenomenon with blinking 
and 1+ injection diffusely of the conjunctiva with a small 
pingueculae in both eyes.  There were no follicles of the 
conjunctiva, or scarring or shortening of the conjunctiva or 
fornices.  His tear film showed a more rapid break-up time, 4 
seconds on the right and 7 seconds on the left.  The VA 
examiner indicated that the inferior tear lag appeared to be 
adequate in the left eye and somewhat decreased in the right 
eye.  Examination of the corneas revealed inferior 
superficial punctate keratopathy, greater in the right eye 
than the left, with the remainder of the corneas clear.  The 
anterior chamber was clear and deep, and the iris and lens 
were within normal limits.  The disc, macula and vessels 
inside the fundus were normal in both eyes.

In his summary, the VA ophthalmologist said that the veteran 
had a long history of chronically dry eyes with inferior 
superficial punctate keratopathy in both eyes secondary to 
lagophthalmos.  The past surgeries were noted, and it was 
indicated that the veteran's eye condition caused pain, 
irritation, burning sensation, and heightened sensitivity to 
exposure to light.  It was recommended that he continue to 
soak and scrub his eyelids, and to increase the frequency of 
the non-preserved artificial tears he had been using.  The 
examiner also recommended surgical consultation to consider 
surgical correction of the lagophthalmos, which might then 
improve the punctate keratopathy.

On surgical consultation in November 1996, the veteran 
continued to complain of experiencing chronic pain and 
dryness in his eyes.  The clinical findings were similar to 
those noted earlier that month.  The surgeon observed some 
laxity of the lower lids with scleral show in primary 
position bilaterally, mild inferior SPK bilaterally, stenosis 
but not complete occlusion of the inferior puncti and open 
superior puncti.  The assessment was keratitis sicca by 
history and symptoms.  The surgeon recommended complete 
inferior punctal occlusion in the event that his symptoms and 
SPK persisted.  He also suggested bilateral anterior 
canthoplasty.

An October 1998 outpatient record noted the veteran's last 
eye examination was in November 1996.  Prior ophthalmologic 
history included history of keratitis sicca, lid laxity, and 
lagophthalmos.  The impression on this occasion was dry eyes 
without SPK, and Hollenhorst plaque; this latter disorder was 
ruled out on further examination, according to a November 
1998 outpatient note.  Visual uncorrected acuity was 20/30 
bilaterally.  There was no finding of visual field loss.  The 
impression was dry eyes status post punctal surgery.  
Continued use of tear solution was recommended.

In February 2000, the veteran submitted multiple statements 
from co-workers and/or acquaintances dated from April to 
August 1999,.  They variously reported their observations of 
the veteran's eyes as red, swollen, and painful looking, and 
of the veteran's use of eye drops and occasional need to 
absent himself from the work area for 30 to 45 minutes to 
place a cold washcloth on his eyes, sometimes twice in a 
shift.  Several writers indicated the veteran sometimes wore 
dark or sunglasses at work because of light sensitivity.  
Several stated the veteran suffered migraine headaches.  
Other references were made to the veteran having used sick 
leave or having departed from work early due to headaches, to 
headaches appearing to be associated with his eye problems, 
and to observations of crusty build-up on the veteran's 
eyelashes. 

A July 1999 statement from the veteran's wife reported that 
during the 16 years she had known him (14 years married) he 
had eye trouble continuously, progressively worse.  The eyes 
were constantly red and encrusted with mucus.  She indicated 
he had extreme sensitivity to light, migraine headaches, and 
constant pain; frequently used eyedrops and cold washcloths 
over the eyes; and had been forced to take leave without pay 
due to his eyes, with adverse financial effect.  She noted 
that he had been unable to "bid on" higher paying jobs at 
his place of employment, because his eyes precluded such 
work.  She also discussed other effects on his family life.

A VA ophthalmologic examination was conducted in March 2000, 
in response to the directives contained in the joint motion 
for remand filed by the parties, and the subsequent remand by 
the Board.  In a history obtained from the veteran, he 
attributed the onset of his symptoms to about two months 
after his alleged exposure to Agent Orange.  He stated that 
his eyes were very sensitive to light, and that he had 
frequent burning, stinging, itching, and pain.  These 
symptoms caused him difficulties at work.  Currently, his 
medications were artificial tears and lubricating ointments 
in his eyes.  

On examination, distance vision without correction was 20/25+ 
on the right and 20/25 on the left; with correction, distance 
vision was 20/15 on the right and 20/15 -1 on the left.  Near 
vision without correction was J1 on the right and J1 on the 
left; with correction, near vision was J1+ in both eyes.  The 
visual field examination was full to 3-step confrontation.  
The external examination showed slight upper lid ptosis.  He 
had a slight lower lid retraction on both sides, about 1 to 2 
mm, greater on the left than right.  Slit lamp examination 
showed slight redness on the lid margin, consistent with 
blepharitis.  The puncta on all four lids were open, and well 
appositioned to the globe.  The conjunctivae were normal.  He 
had a few papillae.  The cornea was clear, and the examiner 
could see no signs of corneal inflammation, corneal scarring 
or keratitis.  The anterior chambers were deep and quiet, the 
irises  and anterior vitreous were completely normal, and the 
lenses were clear, bilaterally.  Dilated funduscopic 
examination showed the maculae, vessels and periphery to all 
be entirely within normal limits.  The impression was mild 
myopia; slight ptosis; and slight lower lid retraction on 
both sides, with no lagophthalmos noted, and no signs of 
keratitis or keratitis sicca, and in fact, he had very wet 
eyes even though all four puncta are open.  

The examiner also reported that he was a board-certified 
ophthalmologist, and had been provided with a copy of the May 
1999 Joint Motion for Remand as well as the most recent 
remand.  He was given the claims file and had "reviewed 
every single page of all three volumes," as well as a packet 
of evidence from the veteran, containing a letter from him 
and multiple pages of exhibits labeled "exhibit 1 through 
exhibit 6."  In addition, the veteran's wife had been 
invited to observe.  Previous examinations were discussed, 
and the examiner explained the examination to the veteran.  
The veteran was given the opportunity to request further 
testing, and was advised regarding what further testing was 
available including computer-driven visual field testing, 
testing of corneal topography, etc., none of which seemed to 
be called for or relevant.  The veteran seemed satisfied with 
the examination, which took approximately 1-1/2 hours.  The 
examiner also noted that no additional testing or examination 
was needed or relevant.

In response to particular matters raised in the joint motion 
and remand, the examiner noted that diagnostic tests had been 
done for keratitis, lagophthalmos, and epiphora, and had all 
been negative.  Specifically regarding keratitis, the veteran 
had no signs of keratitis or keratitis sicca.  The examiner 
included a definition of keratitis sicca from the Dictionary 
of Terminology, second edition, by Barbara Cassin and Sheila 
A. B. Solomon, as follows: "keratitis sicca, also known as 
dry eye syndrome, is a corneal and conjunctival dryness due 
to deficient tear production. . ."  Testing done with 
Schirmer strips both with and without anesthesia was 
completely normal.  The examiner noted that the veteran 
"absolutely does not have keratitis sicca."  

As to lagophthalmos, the examiner included the definition 
from the Dictionary of Terminology, as a "condition in which 
the globe is not entirely covered when the eyelids are 
closed."  He noted that while the veteran had some lower lid 
retraction, he did not have lagophthalmos; in fact, he could 
completely close his eyes quite easily when he blinked.  He 
had the ability to Bell's reflex the eyes at will, by closing 
his eyes and then slowly opening his upper eyelids revealing 
the white part of the eye.  The examiner noted that this was 
not lagophthalmos, and that a notation by a previous resident 
that he had "10 mm" of lagophthalmos was a "misdiagnosis."  

Concerning the veteran's symptoms of light sensitivity, 
burning, stinging, pain, itching, and frequent migraine 
headaches, the examiner noted that all of these were strictly 
subjective symptoms, and that he had explained to the veteran 
that there was no objective way of measuring the patient's 
pain, itching, stinging, burning, or light sensitivity.  The 
veteran stated that he oftentimes had headaches which he felt 
were associated with his eyes, and which sometimes reached 
the point that he actually had a facial droop on one side.  
The examiner expressed concern to the veteran that this could 
be a sign of an impending stroke.  

The examiner noted that the examination had been extremely 
detailed, and had included tests for corrected and 
uncorrected visual acuity and fields of vision.  Regarding 
the request to comment on any pain, rest requirements, or 
episodic incapacity attributable to service-connected 
bilateral keratitis sicca and bilateral lagophthalmos, the 
examiner reiterated that the veteran did not have keratitis 
sicca or lagophthalmos.  He noted that the veteran stated 
that he was incapacitated, but he was unable to test for the 
multiple subjective complaints.  As to the effect, if any, of 
the veteran's service-connected keratitis sicca and 
lagophthalmos on his ability to function under ordinary 
conditions of daily life including employment, the examiner 
could see nothing in his examination to suggest that the 
veteran would be incapacitated, either in his daily life or 
in his employment.  He was unable to provide evidence for a 
cause of the veteran's assertion that he was incapacitated 
both socially and in his employment.

In response to a request from the RO for employment records 
showing time lost from work or interference with employment 
as a result of the veteran's service-connected eye 
conditions, the veteran's employer provided the veteran's 
leave records for the period December 20, 1997, to May 19, 
2000, noting that no earlier records were available, and that 
neither computerized records nor hand written leave slips 
indicated the illness for which sick leave was taken.  The 
leave records show numerous categories of leave, including 
annual leave, sick leave, and various types of family leave 
and leave without pay.  These records show that the veteran 
used approximately 57 hours of sick leave, 24 hours of leave 
without pay (further identified as "family LWOP" of 16 
hours and 8 hours of "union LWOP"), 123 hours of scheduled 
leave of other types, and 158 hours of unscheduled leave of 
other types during 1998.  During 1999, he used approximately 
52 hours of sick leave, 4 hours of annual in lieu of sick 
leave, 204 hours of scheduled leave of other types, and 30 
hours of unscheduled leave of other types.  For about the 
first half of 2000, he used approximately 55 hours of sick 
leave, 95 hours of scheduled leave of other types, and 5 
hours of other types of unscheduled leave.  

In July 2000, the veteran submitted a letter to the RO, along 
with several attached "exhibits" asserting that he had not 
received a proper diagnosis or diagnoses of his bilateral eye 
condition.  He stated that the examiner on the most recent 
examination had told him to treat his blepharitis by soaking 
"the area with a cloth in hot water and mild soap several 
times a day and to rest the eyes in a darkened room for the 
light sensitivity."  The veteran took issue with several of 
the examination findings, and felt he should be scheduled for 
another examination.  The "exhibits" attached to this 
letter include summaries of various items of evidence.  In 
addition, "Exhibit VII" consists of a report of notes 
apparently taken by the veteran's wife during the VA 
examination in March 2000.  These notes substantially 
correspond with the information contained in the examination 
report, with the exceptions that detailed clinical findings 
were not included, and that this letter did include 
recommended treatment to "soak the area with a cloth in hot 
water and mild soap several times a day and to rest the eyes 
in a darkened room for the light sensitivity" which was not 
included on the examination report.  

In response, in a letter dated March 22, 2000, the examining 
physician wrote that the ptosis of the veteran's upper 
eyelids and the retraction of the lower lids were different 
entities.  He stated that both conditions, as with most 
medical conditions, could range from extremely minor to 
severe, that the veteran's ptosis was moderate and his lower 
eyelid retraction was minor to moderate.  The doctor stated 
blepharitis could also range from minor to severe, and the 
veteran's was rather minor.  He stated it may be worse at 
certain times than others, but it was minor upon his 
examination.  He commented on potential causes of 
blepharitis.  He stated severe blepharitis could cause pain 
and light sensitivity, but not discharge of pus, which was 
seen with severe bacterial infection, which the veteran did 
not have, nor did he have severe blepharitis.  He further 
commented on their discussion about lagophthalmos during the 
examination, stating that the veteran did not have this, and 
reciting the findings upon which he based that conclusion.  
He noted that he did not recall responding that he did not 
know why to the veteran's question why the veteran did not 
blink normally.  He thought that the veteran did blink 
normally.  He noted their previous discussion about keratitis 
sicca as distinguished from keratitis, defining each, and 
stating that the veteran had neither.  He commented that 
keratitis can cause pain, light sensitivity, and watering of 
the eyes, but that keratitis of a degree that produced those 
symptoms would certainly be noticeable under the slit lamp 
bio-microscope.  He reiterated that the veteran did not have 
keratitis sicca or lagophthalmos, certainly not trachoma, and 
on the day of the examination, not epiphora.  He stated that 
he could not explain the symptoms the veteran appeared to be 
having, that he could not measure burning, pain, or light 
sensitivity, although he could look for signs of 
inflammation, which he had not found on the day of the 
examination.

A report of a VA ophthalmology clinic visit in September 2000 
was received directly at the Board, with a notation 
accompanying the report stating "Waive Regional Office 
Review."  This report noted a history of keratitis sicca, a 
history of lower lid laxity, history of bilateral keratitis 
sicca with bilateral lagophthalmos, history of Hollenhorst 
plaque and history of punctal occlusion.  The assessment was 
cornea exposure, doing well with ointment; 
ptosis/lagophthalmos/lower lid laxity-given cornea exposure, 
he would be at a high risk for postoperative problems; and 
history of Hollenhorst plaque, not seen today.  

Analysis

The appellant's contentions regarding the increase in 
severity of his disability constitute a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of VA to assist in 
the development of the appellant's claim is satisfied.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1991).  In this regard, the veteran has declined to submit 
any evidence of private medical treatment, despite several 
requests to do so.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. §§ 4.2; Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Nevertheless, the present level of 
disability is of primary concern, and the past medical 
reports do not have precedence over current findings.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10; Schafrath.  

The veteran's bilateral keratitis sicca with bilateral 
lagophthalmos has been evaluated under diagnostic codes 6001-
6022.  Diagnostic code 6001 provides that chronic keratitis 
is rated from 10 to 100 percent disabling based on the extent 
that there is impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity.  An 
additional 10 percent is warranted for active pathology, and 
a 10 percent rating is the minimum rating that should be 
assigned when such is the case.  38 C.F.R. Part 4, Code 6001.  
A 20 percent rating is the maximum rating that may be 
assigned for bilateral lagophthalmos under Diagnostic Code 
6022.  Inasmuch as the veteran's service-connected eye 
disability is already rated higher than 20 percent, this 
diagnostic code does not provide a basis for an increase.  

In determining whether the criteria in Code 6001 provide a 
basis for an increased rating, the evidence does not show 
impairment of visual acuity due to keratitis sicca or 
lagophthalmos.  From the time of separation from service 
until the present, none of the many measurements of visual 
acuity have been worse than 20/30 uncorrected, shown in 
October 1998, with the most recent, March 2000, uncorrected 
measurement 20/25, bilaterally.  In contrast, a 10 percent 
rating based on visual acuity requires best corrected distant 
visual acuity to be 20/40 and 20/50.  38 C.F.R. §§ 4.76, 
4.84a, Table V.  Additionally, the veteran's visual fields 
have consistently been normal, on examinations in August 
1994, November 1996, and March 2000.  

The essence of the veteran's complaints, and the focus of his 
claim for 11 years, has been that he has symptoms associated 
with his eye disability, including of pain, tired eyes, dry 
eyes, burning, itching, irritation, light sensitivity, 
redness, crusted mucous, and stinging upon use of ointments 
and eye drops, result in pain, rest-requirements, and/or 
episodic incapacity, such as to warrant an increased rating.  

However, the examination in March 2000 found that the veteran 
did not have keratitis sicca or lagophthalmos, and that his 
subjective complaints could not be explained by the objective 
findings. The examiner stated that he had reviewed every page 
of the claims folder and also materials presented him by the 
veteran, and that he could see nothing in his examination to 
suggest that the veteran would be incapacitated, either in 
his daily life or in his employment.  After careful 
examination, multiple tests, and review of the veteran's 
history, including discussion with him and his wife, the 
examiner opined that the subjective complaints could not be 
explained in terms of the objective findings.  This 
examination report is unquestionably the most thorough, 
explanatory, and detailed medical evidence of record, even 
without the supplemental report he provided to the veteran in 
response to the veteran's questions.  For these reasons, the 
comprehensive report is more probative than the other medical 
reports.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the Board is 
free to favor one medical opinion over another provided it 
offers an adequate basis for doing so).   

The remainder of the medical evidence does not reflect 
objective findings which differ substantially, with the 
exception of lagophthalmos.  The evidence shows that the 
veteran had punctal plug surgery in October 1989 and punctal 
cautery in May 1993.  Although punctal occlusion surgery was 
recommended in November 1996, the evidence does not indicate 
that this was undertaken.  Despite his extensive complaints, 
VA compensation examinations have reported only mild to 
moderate keratitis sicca, and slight lagophthalmos.  VA 
treatment records from 1988 to 1998 have shown dry eyes on 
occasion, but also occasions on which the tear film and flow 
were normal.  Blepharitis was noted on rare occasions, and 
injected conjunctivae have been noted on a few occasions.  In 
addition, lagophthalmos, described as slight, 10-millimeter, 
or 4-millimeter, was reported on occasion.  

The VA examiner in November 1996 indicated that there were 
objective clinical signs and manifestations which caused the 
veteran's subjective complaints of pain and other discomfort 
(the burning, itching, irritation, photophobia, etc.).  
However, the parties in this appeal, including the veteran, 
felt that this examination was inadequate, pointing out in 
the joint motion for remand dated in May 1999 that the 
November 1996 VA examination report did not reflect use of 
the AMIE worksheets, did not reflect that diagnostic studies 
referenced in the AMIE worksheets had been conducted, did not 
note whether the condition was active, failed to note the 
type of medication, and failed to discuss the nature and 
extent of the episodic incapacity caused by medication, or 
the additional functional capacity that might result from 
increased use of medication.  

Moreover, the examination noted primarily a mild degree of 
chronic blepharitis, lid lag inferiorly, lagophthalmos, and 
superficial punctate keratopathy.  In addition, the inferior 
tear lag appeared to be adequate in the left eye and somewhat 
decreased in the right eye.  These findings, for the most 
part, are largely consistent with the remainder of the 
evidence of record, with the exception that the examiner in 
March 2000 did not find lagophthalmos to be present.  

The March 2000 examination report, while not explicitly 
referencing the AMIE worksheet, nevertheless responds to 
every relevant element of the worksheet.  (Only items of 
obvious irrelevancy to this case, such as Snellen's test, a 
test to determine fraud in claims involving blindness in one 
eye, were omitted.)  Moreover, inasmuch as the March 2000 
examination was far more comprehensive than the AMIE 
worksheet requirements, using the form itself would have been 
impractical.  The examiner stated that the condition was not 
active, and stated that the veteran did not use any 
medication, only artificial tears and lubrication.  He felt 
that the veteran did not have bilateral keratitis sicca with 
bilateral lagophthalmos, and could see nothing in his 
examination to suggest that the veteran would be 
incapacitated, either in his daily life or in his employment.  
Additionally, after the examination, the veteran wrote a 
letter to the examiner, pointing out his concerns, to which 
the examiner responded in a detailed letter dated in March 
2000.    

Nevertheless, the veteran, in a letter dated in July 2000, 
contended that this examination was inadequate as well.  He 
felt that the examiner did not report a history of symptoms 
during the interval between the last examination and that 
examination, and that he did not adequately explain why he 
did not find previously diagnosed conditions to be present.  
The March 2000 examination was exceptionally thorough, and 
the report clearly demonstrated a familiarity with the 
veteran's history.  The veteran himself acknowledged that the 
examination was the most thorough he had undergone.  The 
failure to produce the result the veteran wishes is not a 
failure to conduct the examination properly.  See Roberts v. 
West, 13 Vet. App. 185 (1999).  

The examiner explained that although the veteran had slight 
lower lid retraction, as well as ptosis, he did not have 
lagophthalmos, and that the previous diagnosis had been in 
error.  Although several other medical reports note a 
diagnosis of lagophthalmos, including the most recent record, 
dated in September 2000, the February 2000 report is the only 
report which defines the condition, and then expressly 
describes how the veteran's condition corresponds to the 
definition.  In addition, other conditions, namely lower lid 
retraction, the ability to Bell's reflex the eyes at will, by 
closing his eyes and then slowly opening his upper eyelids 
revealing the white part of the eye, were distinguished from 
lagophthalmos.  

This examiner also stated that the veteran did not have 
keratitis sicca, and conducted tests, with and without 
anesthesia, to reach this conclusion.  The Board observes 
that several evaluations during the pendency of the appeal 
also found the veteran's tear film and flow to be normal.  It 
is important to bear in mind that the issue for consideration 
is whether the disability increased in severity, so as to 
warrant an evaluation in excess of 30 percent.  Furthermore; 
ptosis is not service connected.  

The veteran asserts that because the examiner told him that 
blepharitis may be worse at certain times than others, he 
should be afforded another examination during an active 
stage, because it was quiescent upon March 2000 examination, 
, citing Ardison v. Brown, 6 Vet. App. 405 (1994).  However, 
the evidence does not show a pattern of seasonal or cyclical 
exacerbation of blepharitis consistent with the facts that 
would allow for scheduling an examination during a predicted 
active phase; in point of fact, the veteran based his 
argument not on a claim that his condition was quiescent at 
the time of the examination, but because the examiner told 
him that blepharitis, in general, could be worse at certain 
times than others.  This theoretical statement does not 
warrant an examination.  In this regard, five VA compensation 
examinations have been conducted during the pendency of this 
appeal, and the veteran has been seen for outpatient 
treatment at intervals.  No more than mild blepharitis was 
noted at any time.   

The veteran asserts that his symptoms, including pain, tired 
eyes, dry eyes, burning, itching, irritation, light 
sensitivity, redness, crusted mucous, and stinging upon use 
of ointments and eye drops, have resulted in interference 
with employment.  In support of his contentions, he has 
submitted numerous statements from himself and others 
describing his limitations.  In addition, records from his 
employer detailing the leave taken from 1998 through the 
first half of 2000 were received, as well as other records 
from his employer.  He has asserted that he spends his lunch 
and break periods treating his eyes, and felt this affected 
his employment.  Several of his coworkers report that he 
takes time off work, leaving early or taking sick leave; 
however, to the extent that this was attributed to headaches, 
it should be noted that headaches have not been medically 
attributed to the service-connected eye disability, and a 
headache disability is not service-connected.  

Moreover, the leave records, from 1998 to 2000 received from 
the veteran's employer do not detail the reasons for his 
absence, and his employer, USPS, informed the RO that it 
could not confirm the reason for time off work.  The records 
summarized above show significant time away from work, but do 
not show the cause of the absences.  Sick leave itself 
accounted for approximately 8 days per year.  The evidence 
does not tend to show that the other leave taken was due to 
the veteran's service-connected disability.  In this regard, 
well over half of the leave taken was "scheduled" leave.  
Regarding the 24 hours of unpaid leave taken in 1998, while 
there is a stronger argument that this would constitute 
earning impairment, the leave was identified as "family" 
and "union," and there is no other verification of other 
unpaid leave.  

The July 1996 Department of Labor Certificate of Health Care 
Provider, signed by the VA ophthalmologist, identified the 
veteran's dry eye disability as a "serious health 
condition" as defined on the form, and acknowledged the 
potential for incapacitating exacerbations.  However, the 
frequency and duration of such exacerbations was unknown, the 
current status was not reported, and it is significant to 
note that an examination of the veteran conducted on or 
within days of this report, and by the same physician who 
signed the report, noted "mild" dry eyes.  

The veteran has averred that he has not applied for 
promotions and positions of higher pay or greater 
responsibility and has been turned down for such positions 
because of his eye disability.  The letters from the 
veteran's co-workers do not reflect that the veteran's career 
advancement has been impeded due to the symptoms they 
described, nor has his employer.  Further, the veteran 
himself has not described any specific situation in which he 
was denied a promotion or other advancement due to his eye 
disability.   

Concerning specific matters raised in the joint motion for 
remand which have not been previously discussed, the June 
1991 insurance rider, from a life insurance company, which 
excludes coverage for "Trachoma or any other disorder of the 
eye or eyelids, including blindness," is not relevant to the 
issue of the severity of the veteran's service-connected 
disability, and does not, as contended, reflect that he has 
been denied medical care insurance benefits by his employer.  
In this regard, he is employed by the federal government, 
which does not permit health insurance providers to deny 
coverage for any medical condition, including pre-existing 
conditions.  

Regarding the statement that the veteran missed 5 1/2 days of 
work due to his eye disability, this statement was recorded 
as a quotation on a July 1996 outpatient treatment note, and 
the examiner did not comment on the statement.  Chronic dry 
eye was assessed, and where the severity was noted on 
evaluation, it was described as mild.  Subsequent treatment 
records show that additional surgery was considered, but the 
objective symptoms were mild.  After November 1996, he was 
not treated for his eye disability at all until October 1998, 
according to his own statements.  Considered in conjunction 
with the evidence of record, this single episode does not 
constitute "episodic incapacity," such as to warrant an 
increased rating.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so. Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  For the reasons discussed in 
detail above, the Board finds the objective evidence, 
particularly the medical evidence, to be more probative and 
credible than the veteran's statements.  The statements from 
the co-workers do not provide sufficient detail regarding his 
symptoms; and, furthermore, the writers are not competent to 
independently confirm the veteran's medical condition, or 
time away from work, such as to outweigh the twelve years of 
medical records and other evidence which encompass the appeal 
period.  Consistently, the severity of the veteran's 
subjective complaints have not been verified by more than 
mild objective findings; the examiner in March 2000 
specifically found that the objective findings did not 
account for his subjective complaints.  

In evaluating the veteran's claim, if the evidence supports 
the claim or is in relative equipoise, the veteran prevails; 
only if a fair preponderance of the evidence is against the 
claim is the claim denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  Here, the evidence against the 
veteran's claim, particularly as on the report of the 
comprehensive VA examination dated in March 2000 and the 
other medical evidence of record, outweighs the positive 
evidence, including the veteran's subjective complaints, and 
evidence from his co-workers and other acquaintances.  
Accordingly, a question as to which of two evaluations to 
apply is not presented, and the disability picture does not 
more nearly approximate the criteria required for the next 
higher rating.  38 C.F.R. § 4.7.  Moreover, because the 
evidence is not evenly balanced, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(a).  

The veteran also contends that he is entitled to an increased 
rating, on an extraschedular basis.  Where the schedular 
evaluations are found to be inadequate, the case may be 
referred to the Director, Compensation and Pension Service, 
by the RO, for consideration an extraschedular evaluation.  
38 C.F.R. § 3.321(b).  In this case, the RO has expressly 
declined such referral.   

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b).  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

There are no unusual or exceptional circumstances in this 
case.  Frequent periods of hospitalization are neither shown 
nor claimed.  Regarding marked interference with employment, 
so as to render impractical the application of the regular 
schedular standards, it is noteworthy that the applicable 
rating code provides for schedular ratings from 10 percent to 
100 percent, based on impairment due to factors such as pain, 
rest-requirements, or episodic incapacity, which are 
associated with his ability to work, and in fact, these 
factors were discussed above in connection with his schedular 
evaluation.  Moreover, the evidence does not show "marked 
interference with employment" due to service-connected 
disability.  As discussed above, the veteran's statements 
concerning the claimed effect on his job, considered in light 
of the remainder of the evidence of record, do not reflect 
that his work has been impacted to an extent beyond that 
contemplated by the 30 percent rating currently in effect.  
The veteran has not presented evidence of extraordinary 
circumstances that warrant referral to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service.








ORDER

A rating in excess of 30 percent for keratitis with 
lagophthalmos is denied.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

